DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The Specification does not describe how the calibration of the printhead is performed without stopping movement of the roll media during printing of the print job.
The incremental printing device of the application feeds the web swath by swath, pausing briefly between each feed operation of the web to print a swath of print data.
Ink jet printers do not print continuously as the media must be paused during the printing operation.
Therefore, during normal operation of the device, the web is stopped after each feed operation so that a swath of information may be printed on the web. 
The Specification does not describe how the invention performs the calibration without stopping movement of the roll media during printing of the print job. 
The Specification merely describes the result, printing without stopping, without describing how the result is achieved. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, the limitation “the apparatus is not in-line with the printer” is indefinite. 
The Specification states that:
"in-line" refers generally to the non-printing apparatus being placed within a line or sequence of the printer [0022]. 
The use of the phrase “refers generally” signifies that the Specification is not providing an explicit definition for the term.
Additionally, independent claim 12 recites “an apparatus downstream from the printer”. 
It is not clear how the apparatus of claim 13 can be both downstream from the printer and not in-line with the printer. 
The use of the term downstream implies that the apparatus is along a line or sequence of the printer. 
This claim could not be examined. 
In claim 15, the limitation that the calibration of the printhead is performed without stopping movement of the roll media during printing is indefinite. The specific operations performed to enable the device to operate without stopping movement of the web during printing are not disclosed. Therefore, the claim limitation is not clear since it cannot be interpreted in light of the Specification.
This claim could also not be examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 20050225804 A1 to Arquilevich in view of U.S. 9,375,962 to Donaldson et al..
Arquilevich discloses, with regards to claim:
1. A method for printer calibration utilizing non-production frames [0004], comprising: 
receiving a print job (fig. 12, step 100, [0024] ) to be printed upon a roll media [0002] at a printer (fig. 5, element 66, [0021] ), the print job including a plurality of production frames 1-n (fig. 2, elements 10, 12 and 14); 
causing printing of the production frames, including a non-production frame x (18, 20, 22), wherein
the non-production frame x includes an instruction to modify a non-printing apparatus that is to perform an action upon the printed print job, and the non-production frame x is printed after the printing of production frame 1 and before the printing of production frame n [0004]; 
scanning to generate scan data.
Arquilevich does not disclose:
 a nonproduction frame y, the non-production frame y includes a diagnostic, and the non-production frame y is printed after the printing of production frame 1 and before the printing of production frame n;
scanning the diagnostic to generate scan data; and 
utilizing the scan data to perform a calibration operation at the printer.  
However, Donaldson et al. discloses:
a nonproduction frame y, the non-production frame y includes a diagnostic, and the non-production frame y is printed after the printing of production frame 1 and before the printing of production frame n (test patterns are printed for detecting inoperable inkjets and performing registration, column 15, the test patterns are printed in an inter-document region on the web, column 5, lines 20-24, column 10, lines 65-67);
scanning the diagnostic to generate scan data (optical sensor 54 scans the diagnostic to generate scan data); and 
utilizing the scan data to perform a calibration operation at the printer (registration is performed).  
With regards to claim 2, Arquilevich as modified discloses the method of claim 1, wherein the non-printing apparatus is downstream of the printing of the print job in terms of workflow (Arquilevich, [0004]) .
With regards to claim 3, Arquilevich does not disclose:
3. The method of claim 1, wherein the printing of the non-production frame y is triggered by one from the set of 1) receipt of data indicative that the non- printing apparatus is malfunctioning, 2) receipt of data indicative that a component of the printer downstream of a printhead is malfunctioning, 3) a set-up of the printer.
However, the combination of Arquilevich and Donaldson et al. discloses this feature since the printing of the non-production frame y of Donaldson et al. is triggered by a set-up of the printer as it is part of a registration process. 
Arquilevich discloses with regards to claim 4, the method of claim 1, wherein the non-production frame x instruction is a coded instruction ( [0004], fig. 1, element 18).
With regards to claim 5, the combination of Arquilevich and Donaldson et al. discloses scanning the diagnostic utilizing a scanner at the printer (Donaldson et al., diagnostic printing with optical scanning 54, column 7, line 66).
Regarding claims 6 and 7, the combination with Donaldson et al. discloses that the calibration operation is an image registration calibration and a color accuracy calibration since the calibration performs registration of different color printheads (Donaldson et al., column 4, lines 55-60, column 15, lines 53-58).
Arquilevich discloses:
8. The method of claim 1, wherein modifying the non-printing apparatus includes informing the apparatus of an attribute of a subject production frame among production frames 1-n, such that the apparatus can perform a post-printing action upon the subject production frame [0004].  
9. The method of claim 8, wherein the apparatus is a cutting apparatus, and wherein the post-printing action is a cutting action with respect to the subject production frame [0004].
Claim 12 is rejected for similar reasons as claim 1. 

Allowable Subject Matter
Claims 10, 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896